 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DEAN KROGSTAD,                                         Case No.: 2:16-cv-00465-APG-DJA

 4          Plaintiff                                  Order Granting Motion to Extend Time

 5 v.                                                                [ECF No. 128]

 6 NATIONWIDE BIWEEKLY
   ADMINISTRATION, INC., et al.,
 7
        Defendants
 8

 9         IT IS ORDERED that the motion to extend time (ECF No. 128) is GRANTED. The

10 defendants shall file their motion to dismiss on or before October 21, 2019.

11         DATED this 15th day of October, 2019.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
